DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	All objections and rejections have been withdrawn as a result of the amendment.  Therefore, the case is in condition for allowance.  Claims 8-12 have been rejoined.

Allowable Subject Matter

Claims 1-12 are allowed.

The following is a statement of reasons for the indication of allowance.  The closest references found based on the examiner's search are:
	United States Patent App. Pub. No. 2017/0343582 to Yang et al., which discloses a probe card device; and

	
However, the references taken individually or in combination neither disclose nor fairly suggest the following limitations of the allowed claims:
	in claim 1, "A space transformer for connecting a signal source and probing a semiconductor wafer, the space transformer comprising . . . the conductive through via being laterally covered by the dielectric layers of the wiring structure and being laterally and physically in contact with the patterned wiring layers of the wiring structure," and
	in claim 8, "A manufacturing method of a space transformer for connecting a signal source and probing a semiconductor wafer, comprising . . . wherein the vertical conductive path is laterally covered by the dielectric layers of the circuit board and is laterally and physically in contact with the patterned wiring layers of the circuit board,"
	in combination with all other limitations.

Claims 2-7 and 9-12 are allowed as being dependent on claims 1 and 8, respectively.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert P Alejnikov whose telephone number is (571)270-5164.  The examiner can normally be reached on 10:00a-6:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval 






/ROBERT P ALEJNIKOV JR/Examiner, Art Unit 2868        

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                                                       
2/13/2021